Exhibit 10.1

 

2005 Stock Option Agreement

NCR Management Stock Plan

(Non-Statutory Stock Option)

 

You have been granted an option (the “Option”) under the NCR Management Stock
Plan (the “Plan”) of NCR Corporation (“NCR”) to purchase from NCR a number of
common shares of NCR (“Shares”) at the price per Share as listed on the
Certificate of Stock Option Grant on the stock option plan website (the
“Certificate”), subject to the terms and conditions of this agreement and the
Plan.

 

1. Your right to exercise this Option will expire ten (10) years from the grant
date, unless sooner terminated due to your termination of employment as
described below. If the expiration date falls on a Saturday, Sunday or holiday,
it will be deemed to occur on the next following business day.

 

2. This Option will vest and may be exercised at any time prior to its
expiration as follows: 25% (rounded down to the nearest whole share) of the
Option Shares on the first anniversary of the grant date; an additional
installment of 25% (rounded down to the nearest whole share) of the Option
Shares on the second and third anniversaries of the grant date, and on the
fourth anniversary of the grant date, this Option will be fully vested and
exercisable; provided, however, that you are continuously employed by NCR or any
of its Affiliate companies (referred to collectively herein as “NCR”) until the
vesting dates. In the event your employment terminates prior to the fourth
anniversary of the date of grant, this Option shall terminate with respect to
the unvested installments.

 

3. This Option will vest and may be exercised in full at any time prior to its
expiration if you (i) die while actively employed by NCR; (ii) cease to be
actively employed by NCR because you qualify for benefits from the NCR Long Term
Disability Plan or another long term disability plan sponsored by NCR
(“Disability”), or (iii) terminate employment with NCR when you are eligible to
immediately receive pension benefits (other than PensionPlus benefits or any
similar pension benefits payable upon any termination of employment) from any
NCR pension plan (“Retirement”), either immediately upon termination of
employment, or, if your termination is due to reduction-in-force, at any time
while you are receiving separation pay from NCR. This option will also vest in
full upon the occurrence of a Change-in-Control as defined in the Plan.

 

4. If you terminate from NCR for any other reason, this Option will terminate on
the day prior to the date which is the sixtieth day after the date of
termination of employment, or the expiration date, if earlier.

 

5. If you die after termination of employment with NCR due to Disability or
Retirement, this Option will be exercisable by your beneficiary or heir at any
time prior to its expiration.



--------------------------------------------------------------------------------

6. This Option will not be exercisable after the expiration date, except that,
if you die within six months prior to the expiration date, the expiration date
will be extended to the one hundred seventy-ninth day after the date of death.

 

7. This Option will be cancelled if the Compensation Committee determines that
you engaged in misconduct in connection with your employment.

 

8. This Option shall be exercised in accordance with procedures established by
the administrator of NCR’s stock option program. In countries where deemed
mandatory, upon exercise, the purchase price will be paid by simultaneous sale
of the shares exercised, in such a manner that the optionee is not subject to
taxation upon grant of the option award. Any taxes required by law to be
withheld or paid with respect to exercise of this Option shall be deducted from
the proceeds of the Option exercise. If NCR or the administrator of the stock
option program is unable to withhold required taxes from the proceeds of the
exercise, you or your legal representative or beneficiary will be required to
pay such amounts, and NCR may take any action necessary to satisfy such
obligation, including but not limited to withholding cash from your compensation
otherwise due to you, or withholding from the shares such numbers of Shares as
it, in its sole discretion, shall determine to be required to satisfy such
withholding requirements.

 

9. Within a reasonable period after the Option is exercised, NCR will instruct
its Transfer Agent and Stock Registrar to credit you or your successor with the
number of Shares with respect to which you exercised the Option. Neither you nor
your legal representative shall be, or have any of the rights and privileges of,
a stockholder of NCR in respect of any Shares purchasable upon the exercise of
this Option, in whole or in part, unless and until the Company credits you with
such Shares.

 

10. This Option is not transferable by you otherwise than by beneficiary
designation, will or the laws of descent and distribution, and during your
lifetime the Option may be exercised only by you or your guardian or legal
representative.

 

11. You may designate one or more beneficiaries to receive all or part of this
Option in case of your death, and you may change or revoke such designation at
any time. In the event of your death, any portion of this Option that is subject
to such a designation will be distributed to such beneficiary or beneficiaries
in accordance with this agreement. Any other portion of this Option shall be
distributable to your estate. If there is any question as to the legal right of
any beneficiary to receive a distribution hereunder, the Shares in question may
be purchased by and distributed to your estate, in which event NCR shall have no
further liability to anyone with respect to such Shares.

 

12. In exchange for this Option, you agree that during your employment with NCR
and for a period of eighteen months after termination of your NCR employment for
any reason, without the prior written consent of the Chief Executive Officer of
NCR, you will not (1) render services directly or indirectly to any Competing
Organization (as defined below) involving the development, manufacture,
marketing, advertising or servicing of any product, process, system or service
upon which you worked or in which you participated during the last three years
of your NCR employment, (2) directly or



--------------------------------------------------------------------------------

indirectly recruit, hire, solicit or induce, or attempt to induce, any exempt
employee of NCR to terminate their employment with or otherwise cease their
relationship with NCR, (3) canvass or solicit business with any firm or company
with whom you worked during the preceding five years while employed by NCR,
including customers of NCR, or (4) disclose to any third party any NCR
confidential, technical, marketing, business, financial or other information not
publicly available. If you breach the terms of this paragraph 12, in addition to
recovering damages for breach, this Option will be immediately cancelled, and
you agree to pay to NCR the difference between the exercise price and the fair
market value on the date of exercise of any shares received in connection with
exercise of this Option on or after the date which is 90 days prior to the date
of your termination of employment.

 

As used in this paragraph 12, “Competing Organization” means an organization
identified by the Chief Executive Officer of NCR at the beginning of the year in
which your employment with NCR terminates as a Competing Organization, and any
other person or organization which is engaged in or about to become engaged in
research on or development, production, marketing, leasing, selling or servicing
of a product, process, system or service which is the same or similar to or
competes with a product, process, system or service manufactured, sold, serviced
or otherwise provided by NCR to its customers.

 

You understand that if you breach this section, NCR may sustain irreparable
injury and may not have an adequate remedy at law. As a result, you agree that
in the event of your breach of this section, NCR may, in addition to any other
remedies available to it, bring an action or actions for injunction, specific
performance, or both, and have entered a temporary restraining order,
preliminary or permanent injunction, or order compelling specific performance.

 

13. By accepting this Option, you agree that, where permitted by local law, any
controversy or claim related to your employment relationship with NCR shall be
resolved by first exhausting any NCR internal dispute resolution process and
policy, and then by arbitration pursuant to such policy. If you are employed in
the U.S., the arbitration shall be pursuant to the NCR dispute resolution policy
and then current rules of the American Arbitration Association and shall be held
in Dayton, Ohio. If you are employed outside the U.S., where permitted by local
law, the arbitration shall be conducted in the headquarters city of for the
business unit in which you work. The arbitration shall be held before an
arbitrator who is an attorney knowledgeable of employment law. The arbitrator’s
decision and award shall be final and binding and may be entered in any court
having jurisdiction thereof. For arbitration held in the U.S., issues of
arbitrability shall be determined in accordance with the federal substantive and
procedural laws relating to arbitration; all other aspects shall be interpreted
in accordance with the laws of the State of Ohio. Each party shall bear its own
attorney’s fees associated with the arbitration and other costs and expenses of
the arbitration shall be borne as provided by the rules of the American
Arbitration Association for an arbitration held in the U.S., or similar
applicable rules for an arbitration held outside the U.S. If any portion of this
paragraph is held to be unenforceable, it shall be severed and shall not affect
either the duty to arbitrate or any other part of this paragraph.



--------------------------------------------------------------------------------

14. The terms of this Option as evidenced by this agreement may be amended by
the NCR Board of Directors or its Compensation Committee, provided that no such
amendment shall impair your rights hereunder without your consent.